 



EXHIBIT 10.2
PRIVILEGED AND CONFIDENTIAL
PROVIDED AS PART OF SETTLEMENT DISCUSSIONS
SUBJECT TO RULE 408 OF THE FEDERAL RULES OF EVIDENCE
AND ALL BANKRUPTCY AND STATE LAW EQUIVALENTS
PLAN SUPPORT AND LOCK-UP AGREEMENT REGARDING
INTEGRATED ELECTRICAL SERVICES, INC.
     THIS PLAN SUPPORT AND LOCK-UP AGREEMENT (the “Agreement”) dated as of
February 13, 2006, is entered into by and among Integrated Electrical Services,
Inc., a Delaware corporation (the “Company”), and the holders (or investment
managers or advisors having authority to act on behalf of the beneficial owners)
identified on Schedule 1 and signatory hereto (the “Supporting Noteholders”) of
the Integrated Electrical Services, Inc. 9 3/8% Senior Subordinated Notes Due
2009 (the “Senior Subordinated Notes”) (the Company together with the Supporting
Noteholders, the “Parties” and each individually, a “Party”).
RECITALS
     WHEREAS, the Company has determined in the exercise of its fiduciary duty
that it is necessary, appropriate, and timely to undertake a restructuring of
its debt and equity interests and, to that end, is contemplating a restructuring
of the financial obligations of the Company and its subsidiaries (the “Financial
Restructuring”) through the prosecution of jointly administered chapter 11
bankruptcy cases (collectively the “Chapter 11 Cases”) under title 11 of the
United States Code (as amended, the “Bankruptcy Code”), which shall be filed in
the United States Bankruptcy Court for the Northern District of Texas, Dallas
Division (the “Bankruptcy Court”);
     WHEREAS, the Supporting Noteholders hold, in the aggregate, not less than
61% of the outstanding principal amount of the Senior Subordinated Notes;
     WHEREAS, certain of the Supporting Noteholders are members of an ad hoc
committee of certain holders of the Senior Subordinated Notes (the “Ad Hoc
Committee”) that has engaged in good faith negotiations with the Company with
the objective of reaching an agreement regarding the principal terms of the
Financial Restructuring and has reached agreement in principle on the terms and
conditions as set forth in the Company’s proposed plan of reorganization (the
“Plan”), a copy of which is attached hereto as Exhibit A;
     WHEREAS, in order to implement the Financial Restructuring, the Company
(a) has prepared the Plan and a supporting disclosure statement (the “Disclosure
Statement”), a copy of which is attached hereto as Exhibit B; and (b) intends to
(i) commence the Chapter 11 Cases in the Bankruptcy Court, (ii) on the date of
commencement of the Chapter 11 Cases, file the Plan and Disclosure Statement
with the Bankruptcy Court, and (iii) use commercially reasonable efforts to have
the Disclosure Statement approved and the Plan confirmed by the Bankruptcy
Court, in

1



--------------------------------------------------------------------------------



 



each case, as expeditiously as reasonably practicable under the Bankruptcy Code
and the Federal Rules of Bankruptcy Procedure;
     WHEREAS, each Supporting Noteholder holds or is the legal or beneficial
holder of, or the investment manager with discretionary authority with respect
to, the aggregate principal amount of Senior Subordinated Notes set forth below
each such Supporting Noteholder’s signature attached hereto and, to facilitate
the implementation of the Financial Restructuring, each of the Supporting
Noteholders is prepared to support the approval of the Disclosure Statement and
confirmation of the Plan, on the terms and subject to the conditions of this
Agreement and applicable law, and, if and when solicited to do so in accordance
with applicable law, to vote (or, in the case of managed or advised accounts,
instruct its custodial agents to vote) to accept the Plan; and
     WHEREAS, the Company desires to obtain the commitment of the Supporting
Noteholders to support and vote for the Plan, subject to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
Parties hereto hereby agrees as follows:
1. Incorporation of Recitals. The recitals set forth above are expressly
incorporated herein and made an integral part of this Agreement; provided that
each Supporting Noteholder hereto severally and not jointly makes each and any
representation or warranty hereunder as to itself only.
2. Support of Financial Restructuring.
     (a) As long as this Agreement has not been terminated pursuant to Section 5
hereof and the documents that are reasonably necessary to effectuate the terms
of the Plan (including, without limitation, all material financing documents)
are reasonably satisfactory in form and substance to the Majority Supporting
Noteholders (as defined below), each Supporting Noteholder severally agrees with
each other Supporting Noteholder and with the Company that, if the Company
proposes the Plan, such Supporting Noteholder (i) shall, subject to receipt of
the Disclosure Statement, as soon as practicable (but in no case later than any
voting deadline stated therein), vote all of its Senior Subordinated Notes,
Claims (as defined below), and equity interests, as applicable, whether now
owned or hereafter acquired, to accept the Plan and otherwise support and take
all reasonable actions to facilitate the proposal, solicitation, confirmation,
and consummation of the Plan; (ii) shall not object to confirmation of, or vote
to reject, the Plan or otherwise commence or participate in any proceeding
directly or indirectly for the purpose of opposing or altering the Plan, the
Disclosure Statement, the solicitation of acceptances of the Plan or any other
reorganization documents containing terms and conditions consistent in all
material respects with the Plan and this Agreement; (iii) shall vote against any
restructuring, workout, or plan of reorganization relating to the Company and/or
its subsidiaries other than the Plan; and (iv) shall not

2



--------------------------------------------------------------------------------



 



directly or indirectly seek, solicit, support, encourage, vote for, consent to,
or participate in the negotiation or formulation of (x) any plan of
reorganization, proposal, offer, dissolution, winding up, liquidation,
reorganization, merger, or restructuring for the Company and/or its subsidiaries
other than the Plan, (y) any disposition outside of the Plan of all or any
substantial portion of the assets of the Company and/or its subsidiaries, or
(z) any other action (including any request to terminate exclusivity) that is
inconsistent with, or that would delay or obstruct the proposed solicitation,
confirmation, or consummation of the Plan.
     (b) Agreement to Forbear. Each Supporting Noteholder agrees that until this
Agreement has been terminated in accordance with Section 5, it shall not
(i) take any action or otherwise pursue any right or remedy under applicable
law, the Senior Subordinated Notes or the related indentures, as applicable, or
(ii) initiate, or have initiated on its behalf, any litigation or proceeding of
any kind with respect to the Senior Subordinated Notes or its Claims other than
to enforce this Agreement.
3. Proposal of the Plan. The Company represents to each Supporting Noteholder
individually that the Company shall (a) file the Chapter 11 Cases in the
Bankruptcy Court on or prior to February 14, 2006, and (b) subject to Bankruptcy
Court approval, solicit acceptances of the Plan from the holders of the Senior
Subordinated Notes by means of the Disclosure Statement; and (c) pursue the
confirmation and consummation of such Plan as expeditiously as reasonably
practical. As long as this Agreement has not been terminated pursuant to
Section 5 hereof, the Company shall use commercially reasonable efforts, subject
to its fiduciary duty to holders of equity interests and creditors, to promptly
and diligently carry out, and oppose any efforts to prevent, the actions
described in the first sentence of this Section 3.
4. Restrictions on Transfer. As long as this Agreement has not been terminated
pursuant to Section 5 hereof and the confirmation and effective date of the Plan
have not occurred, no Supporting Noteholder shall, directly or indirectly, sell,
assign, transfer, hypothecate, grant any option or right to acquire, or
otherwise dispose of (each, a “Transfer”) all or any portion of any Senior
Subordinated Notes or Claims in the Company or any right or interest therein
(voting or otherwise), unless the purchaser, assignee, or transferee (the
“Transferee”) agrees in writing in the form attached hereto as Exhibit C (such
writing a “Transferee Acknowledgement”) at the time of such Transfer to be bound
by all of the terms of this Agreement in its entirety, without revisions, as a
Party hereto, including without limitation Section 2 hereof. Upon execution of
the Transferee Acknowledgement, the Transferee shall be deemed a Supporting
Noteholder. Any Transfer not effected in accordance with the foregoing shall be
deemed void ab initio. In the event of a Transfer, the transferor shall, within
three (3) business days after such Transfer, provide notice of such Transfer to
the Company, together with a copy of the Transferee Acknowledgement.

3



--------------------------------------------------------------------------------



 



5. Termination.
     (a) This Agreement may be terminated in accordance with Section 5(b), if
any of the following events (any such event, a “Termination Event”) occurs and
is not waived in accordance with Section 12:
          (i) the Company has not commenced the Chapter 11 Cases in the
Bankruptcy Court, together with the filing of the Plan and Disclosure Statement
with the Bankruptcy Court, on or before February 14, 2006 (the “Commencement
Date”);
          (ii) the solicitation pursuant to the Disclosure Statement of the Plan
has not commenced on or before the date which is 60 days after the Commencement
Date;
          (iii) an order confirming the Plan shall not have been entered by the
Bankruptcy Court on or before the date which is 105 days after the Commencement
Date;
          (iv) the Plan shall not have been consummated on or before the date
which is 120 days after the Commencement Date;
          (v) the Company files with the Bankruptcy Court a plan of
reorganization on terms and conditions materially different from, or a
disclosure statement materially inconsistent with, the Plan and Disclosure
Statement;
          (vi) once filed, and prior to the confirmation of the Plan, any or all
of the Chapter 11 Cases shall have been converted to a case or cases under
chapter 7, or dismissed;
          (vii) an examiner is appointed pursuant to section 1104(c)(1) of the
Bankruptcy Code with expanded powers to run the business of the Company, or a
trustee under chapter 11 of the Bankruptcy Code is appointed for the Company in
any of the Chapter 11 Cases;
          (viii) there shall have occurred any material breach of this Agreement
by the Company or any representation or warranty made by the Company in this
Agreement shall be incorrect in any material respect;
          (ix) the chief restructuring officer of the Company is dismissed or
replaced without the prior written consent of the Majority Supporting
Noteholders, which consent shall not be unreasonably withheld or delayed;
          (x) there shall occur an event which has a material adverse effect on
the business, assets, prospects or operations of the

4



--------------------------------------------------------------------------------



 



Company and its subsidiaries, taken as a whole, but excluding effects that
customarily occur as a result of events leading up to and following the
commencement of a case under chapter 11 of the Bankruptcy Code;
          (xi) any court of competent jurisdiction shall enter a final
nonappealable judgment or order declaring this Agreement to be unenforceable;
          (xii) the Bankruptcy Court shall have entered an order, the practical
effect of which is to render it highly unlikely that the Plan can be
consummated; or
          (xiii) the Company shall withdraw the Plan or publicly announce its
intention not to support the Plan.
     (b) Upon the occurrence of a Termination Event that is not waived in
accordance with Section 12, this Agreement shall terminate effective upon the
fifth (5th) business day after written notice of termination has been delivered
to the Parties by the Supporting Noteholders who are not then in breach of any
of their obligations under this Agreement and who hold at least a majority in
aggregate principal of the Senior Subordinated Notes held by all Supporting
Noteholders. During the period following the commencement of the Chapter 11
Cases but prior to the effective date of the Plan, enforcement of this Agreement
as to the Company shall be limited by applicable bankruptcy law. Termination in
accordance with this paragraph shall not affect any Party’s remedies as a result
of any breach by any other Party.
     (c) Notwithstanding anything to the contrary set forth in this Agreement,
this Agreement shall terminate on July 14, 2006.
     (d) The Supporting Noteholders shall have no liability to the Company or
each other in respect of any termination of this Agreement in accordance with
the terms hereof. The Company shall have no liability to the Supporting
Noteholders in respect of any termination of this Agreement in accordance with
the terms hereof.
6. Conditions to Effectiveness of this Agreement. This Agreement shall not
become effective until such time as each of the following conditions have been
satisfied:
     (a) The receipt by the Company of the authorized signatures to this
Agreement by at least 4 Supporting Noteholders holding, in the aggregate, not
less than 61% of the outstanding principal amount of the Senior Subordinated
Notes; and
     (b) Execution of this Agreement by the Company.
7. Public Disclosures. Prior to the issuance of any public disclosures regarding
the Financial Restructuring, the Company shall consult with the Ad Hoc
Committee, or if no such Ad Hoc Committee then exists, the Supporting
Noteholders that are willing to receive restricted information at such time, as
to the form and substance of such public disclosures, provided that at all times
the Company shall be solely responsible for each

5



--------------------------------------------------------------------------------



 



public disclosure made by it. Without limiting the generality of the foregoing,
unless required by lawful subpoena issued by a court of competent jurisdiction,
the Company shall not, and shall cause each of its direct and indirect
subsidiaries not to, disclose (a) any Supporting Noteholder’s identity or
(b) the amount of such holder’s respective holdings of Senior Subordinated
Notes, without the prior written consent of such Supporting Noteholder in each
case; and, if such announcement or disclosure is so required, the Company shall
afford the Supporting Noteholders a reasonable opportunity to review and comment
upon any such announcement or disclosure prior to the applicable announcement or
disclosure.
8. Fiduciary Duties. Notwithstanding anything to the contrary herein, nothing in
this Agreement shall require (a) the Company or any directors or officers of the
Company (in such person’s capacity as a director or officer of the Company) to
take any action, or to refrain from taking any action, to the extent required to
comply with its or his fiduciary obligations under applicable law or (b) any
Supporting Noteholder that is a member of a statutory committee established in
the Chapter 11 Cases to take any action, or to refrain from taking any action,
in such person’s capacity as a statutory committee member to the extent required
to comply with the fiduciary obligations under the Bankruptcy Code. Nothing
herein will limit or affect, or give rise to any liability, to the extent
required for the discharge of the fiduciary obligations described in this
Section 8.
9. Representations and Warranties.
     (a) Representations and Warranties of the Supporting Noteholders. Each
Supporting Noteholder hereto severally and not jointly, as to itself only,
represents and warrants to each of the Parties hereto that, as of the date of
this Agreement, (i) such Supporting Noteholder either (A) is the sole legal and
beneficial owner of the Senior Subordinated Notes set forth opposite its name on
Schedule 1 hereto and all related claims, rights, and causes of action arising
out of or in connection with or otherwise relating to such Senior Subordinated
Notes (the “Claims”), in each case free and clear of all claims, liens, and
encumbrances, other than ordinary course pledges and/or swaps, or (B) has
investment or voting discretion with respect to the Senior Subordinated Notes
and Claims and has the power and authority to bind the beneficial owner(s) of
such Senior Subordinated Notes and Claims to the terms of this Agreement and
(ii) such Supporting Noteholder has full power and authority to vote on and
consent to all matters concerning such Senior Subordinated Notes and Claims and
to exchange, assign, and transfer such Senior Subordinated Notes and Claims.
     (b) Representations and Warranties of the Company and the Supporting
Noteholders. Each of the Parties, hereto severally and not jointly, and as to
itself only, represents and warrants to the other Parties that the following
statements, as applicable to it, are true, correct, and complete as of the date
hereof:
          (i) The execution and delivery of this Agreement and the performance
of its obligations hereunder have been duly authorized by all necessary
corporate or similar action on its part, subject, in the case of performance by
the Company, to required Bankruptcy Court approvals

6



--------------------------------------------------------------------------------



 



related to the solicitation, confirmation, and consummation of the Plan, and
that the person executing this Agreement on behalf of such Party has been duly
authorized to execute this Agreement on behalf of and bind such Party;
          (ii) This Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, subject in the case of the
Company, to required Bankruptcy Court approvals related to the solicitation,
confirmation, and consummation of the Plan;
          (iii) Subject in the case of the Company to required Bankruptcy Court
approvals related to the solicitation, confirmation, and consummation of a Plan,
the execution, delivery, and performance by it of this Agreement do not and
shall not (A) violate any provision of law, rule, or regulation applicable to it
or any of its affiliates or its certificate of incorporation or bylaws (or
similar organization documents), (B) conflict with, result in the breach of or
constitute (with due notice or lapse of time or both), a default under any
material contractual obligations to which it or any of its affiliates is a party
or under its certificate of incorporation or bylaws (or similar organization
documents), or (C) require the consent of any third party (including any
governmental party) which has not been obtained; and
          (iv) It has entered into this Agreement after receiving the advice of
counsel regarding the matters contemplated hereby.
     (c) Representations and Warranties of the Company. The Company hereby
represents and warrants to each Supporting Noteholder as follows: the Disclosure
Statement, including the exhibits thereto, contains information of a kind and in
sufficient detail, as far as reasonably practicable in light of the nature and
history of the Company and its subsidiaries, that will enable Supporting
Noteholders to make an informed judgment about the Plan, and the projected
financial information contained therein was prepared in good faith and on the
basis of assumptions which, in light of the circumstances under which they were
made, were believed by its management to be reasonable.
     (d) Except as expressly set forth in this Agreement, none of the Parties
hereto makes any representation or warranty, written or oral, express or
implied.
10. Notices. All notices, requests, elections, and demands under or in
connection with this Agreement shall be in writing and shall be delivered by
hand, sent by recognized overnight courier, or sent by facsimile or similar
electronic means to the Party as set forth under its signature hereto, or to
such other address or facsimile number as such Party shall provide to all other
Parties hereto in writing, and shall be deemed sent or given hereunder, in the
case of personal delivery or delivery by recognized overnight courier, on the
date of actual delivery, and in the case of

7



--------------------------------------------------------------------------------



 



transmission by facsimile or similar electronic means, on the date of actual
transmission.
11. Entire Agreement. This Agreement and the Plan (the provisions of which are
incorporated herein) constitute the entire agreement among the Parties as to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, warranties, and understandings of the Parties, whether oral,
written, or implied, as to the subject matter hereof except that the Parties
acknowledge that any confidentiality agreements heretofore executed between the
Company and each Supporting Noteholder shall continue in full force and effect.
12. Amendments and Waivers. This Agreement may not be modified, amended, or
supplemented except in a writing signed by the Company and Supporting
Noteholders who are not then in breach hereof and who hold at least fifty-one
percent (51%) in aggregate principal amount of the Senior Subordinated Notes
held by the Supporting Noteholders (the “Majority Supporting Noteholders”);
provided, however, that any modification of, or amendment or supplement to, this
Agreement that materially and adversely affects any Party shall require the
written consent of the Party so affected; provided, further, that any
modification of, or amendment or supplement to, this Section 12 shall require
the written consent of all of the Parties.
13. Additional Claims or Equity Interests. To the extent any Supporting
Noteholder (a) acquires additional Senior Subordinated Notes or Claims,
(b) holds or acquires any other claims against the Company entitled to vote on
the Plan or (c) holds or acquires equity interests in the Company entitled to
vote on the Plan, such Supporting Noteholder agrees that such Senior
Subordinated Notes, Claims, other claims and equity interests shall be subject
to this Agreement and that it shall vote (or cause to be voted) any such
additional Senior Subordinated Notes, Claims, other claims or equity interests
(in each case, to the extent still held by it or on its behalf at the time of
such vote) in a manner consistent with Section 2(a).
14. No Third-Party Beneficiaries. Nothing contained in this Agreement is
intended to confer any rights or remedies under or by reason of, this Agreement
on any person or entity other than the Parties hereto, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third party to any Party to this Agreement, nor shall any provision give any
third party any right of subrogation or action over or against any Party to this
Agreement.
15. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, each Party hereto and their respective legal
representatives, successors, and assigns.
16. Good Faith Cooperation; Further Assurances; Acknowledgment; Definitive
Documents. The Parties shall cooperate with each other in good faith and shall
coordinate their activities (to the extent practicable and subject to the terms
hereof) in respect of (a) all matters relating to their rights in respect of the
Company or otherwise in connection with their relationship with the Company,
(b) all matters concerning the

8



--------------------------------------------------------------------------------



 



implementation of the Financial Restructuring, and (c) the pursuit and support
of the Financial Restructuring. Furthermore, subject to the terms hereof, each
of the Parties shall take such action as may be reasonably necessary to carry
out the purposes and intent of this Agreement, including making and filing any
required regulatory filings and voting any equity securities of the Company in
favor of the Financial Restructuring (provided that no Supporting Noteholder
shall be required to incur any expense, liability, or other obligation), and
shall refrain from taking any action that would frustrate the purposes and
intent of this Agreement, including proposing a plan of reorganization or
liquidation that is not the Plan. This Agreement is not and shall not be deemed
a solicitation for consents to the Plan or a solicitation to tender or exchange
any Senior Subordinated Notes. Each Party hereby covenants and agrees (a) to
negotiate in good faith the definitive documents implementing, achieving, and
relating to the Financial Restructuring, including the order of the Bankruptcy
Court confirming the Plan and definitive documentation relating to the debtor in
possession financing, exit financing, management incentive stock options,
charter, bylaws, registration rights agreement, and other related documents
(collectively, the “Definitive Documents”), each of which is more specifically
described in the Plan, shall contain terms and conditions consistent in all
material respects with the Plan, and shall otherwise be reasonably satisfactory
in form and substance to the Supporting Noteholders, and (b) to execute (to the
extent they are a party thereto) and otherwise support the Definitive Documents.
It is understood that the provisions of Section 13 and this Section 16 shall not
be applicable to any Supporting Noteholder in connection with providing or
potentially providing exit financing to the Company.
17. Severability. If any portion of this Agreement shall be held to be invalid
or unenforceable, then that portion shall be deemed modified (only to the extent
necessary and in a manner consistent with the remainder of this Agreement) so as
to be valid and enforceable, or if such modification is not reasonably feasible,
shall be deemed to have been severed out of this Agreement, and the Parties
acknowledge that the balance of this Agreement shall in any event be valid and
enforceable unless the effect shall be to materially alter the terms and
conditions of this Agreement.
18. Headings. The descriptive headings of the several sections of this Agreement
are inserted for convenience of reference only and do not constitute a part of
this Agreement.
19. Specific Performance. This Agreement, including without limitation the
Parties’ agreement herein to support the Plan and to facilitate its
confirmation, is intended as a binding commitment enforceable in accordance with
its terms. It is understood and agreed by each of the Parties hereto that money
damages would not be a sufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach.
20. Interpretation. This Agreement is the product of negotiations among the
Parties, and in the enforcement or interpretation hereof, is to be interpreted
in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of

9



--------------------------------------------------------------------------------



 



that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof.
21. Consideration. It is hereby acknowledged by the Parties that no payment or
additional consideration shall be due or paid to the Supporting Noteholders, or
their respective agents, for their agreement to vote in accordance with and
otherwise comply with the terms and conditions of this Agreement other than the
obligations of the other Parties hereunder.
22. Rule of Interpretation. Notwithstanding anything contained herein to the
contrary, it is the intent of the Parties that all references to votes or voting
in this Agreement be interpreted to include (a) votes or voting on a plan of
reorganization under the Bankruptcy Code and (b) all means of expressing
agreement with, or rejection of, as the case may be, a restructuring or
reorganization transaction that is not implemented under the Bankruptcy Code.
23. Reservation of Rights. Except as expressly provided for in this Agreement,
nothing herein is intended to, nor does anything herein, waive, limit, impair,
or restrict the ability of each Supporting Noteholder to protect and preserve
its rights, remedies, or interests, including its claims against the Company.
Nothing herein shall be deemed an admission of any kind. If the transactions
contemplated herein are not consummated, or this Agreement is terminated for any
reason, the Parties fully reserve any and all of their rights and defenses.
Pursuant to Rule 408 of the Federal Rules of Evidence, any applicable state
rules of evidence or any other applicable law, foreign or domestic, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than the proceeding to enforce its terms.
24. Counterparts; Fax Signatures. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by facsimile transmission shall be effective as
delivery of a manually executed counterpart.
25. Governing Law. Except to the extent that the Bankruptcy Code or Bankruptcy
Rules are applicable, the rights and obligations arising under this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York applicable to contracts made and performed entirely within
such state.
26. Jurisdiction. By its execution and delivery of this Agreement, each of the
Parties hereto irrevocably and unconditionally agrees that any legal action,
suit, or proceeding against it with respect to any matter under or arising out
of or in connection with this Agreement or for recognition or enforcement
(including specific performance) of any judgment rendered in any such action,
suit or proceeding, shall be brought in the Bankruptcy Court or prior to the
commencement of the Chapter 11 Cases, in the federal district court or
appropriate state court located within the State of New York. By its execution
and delivery of this Agreement, each of the Parties hereto irrevocably accepts
and submits itself to the jurisdiction of the Bankruptcy Court and the federal
and state

10



--------------------------------------------------------------------------------



 



courts located within the State of New York for such purposes and agrees that
any such legal action, suit, or proceeding shall constitute a core proceeding
within the meaning of 28 U.S.C. §157(b)(2).
27. Expenses.
     (a) In any action or proceeding brought by a Party hereto against any other
Party hereto to enforce any provision of this Agreement, or to seek damages for
a breach of any provision hereof, or where any provision hereof is validly
asserted as a defense, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs from the other party in addition to any
other available remedy.
     (b) The Company shall pay or procure the payment of, before the
commencement of the Chapter 11 Cases, all reasonable prepetition fees and
expenses of the Ad Hoc Committee, and Weil, Gotshal & Manges LLP and Conway, Del
Genio, Gries & Co., LLC as its respective legal and financial advisors relating
to the Financial Restructuring, outstanding at the time of such commencement and
to undertake in the Plan to pay, or procure the payment of, in the ordinary
course of business, all postpetition fees and expenses of the Ad Hoc Committee
and Weil, Gotshal & Manges LLP and Conway, Del Genio, Gries & Co., LLC as its
respective legal and financial advisors relating to the Chapter 11 Cases and any
outstanding balance upon the effective date of the Plan. For the avoidance of
doubt, nothing in this Section 27(b) shall require the Company to pay the fees
and expenses of any advisor retained by a Supporting Noteholder who is not also
a Company-approved advisor to the Ad Hoc Committee.
28. Recourse. The only remedy of the Supporting Noteholders for a breach of this
Agreement by the Company is to terminate this Agreement in accordance with its
terms, other than to enforce their rights under Section 27.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to
be executed and delivered by its duly authorized officers as of the date first
written above.

          INTEGRATED ELECTRICAL SERVICES, INC.    
 
       
 
       
By:
        /s/ Curt L.Warnock
 
   
Name:
        Curt L.Warnock    
Title:
        Senior Vice President    

Notice Address:
1800 West Loop South, Suite 500
Houston, Texas 77027
Attention: Curt L. Warnock
Phone: (713) 860-1500
Fax: (713) 860-1578
With a copy to:
Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Daniel C. Stewart
Phone: (214) 220-7761
Fax: (214) 999-7761

12



--------------------------------------------------------------------------------



 



          TONTINE CAPITAL PARTNERS, L.P.    
 
       
 
       
By:
        /s/ Jeffrey L. Gendell
 
   
Name:
       Jeffrey L. Gendell    
Title:
       Managing Member    
 
       Tontine Capital Mangement, LLC    

Notice Address
55 Railroad Avenue
3rd Floor
Greenwich, Connecticut 06830
Phone: (203) 769-2015
Fax: (203) 769-2010
Attention: Joe Lash

          SOUTHPOINT CAPITAL ADVISORS LP    
 
       
 
       
By:
       /s/ Robert Butts
 
   
Name:
       Robert Butts    
Title:
       Managing Member    

Notice Address
623 Fifth Avenue, 25th Floor
New York, New York 10022
Phone: (212) 692-6350
Fax: (212) 692-6355
Attention: Rob Butts

          FIDELITY MANAGEMENT & RESEARCH CO.    
 
       
 
       
By:
       /s/ NateVan Duzer
 
   
Name:
       Nate Van Duzer    
Title:
       Director, Restructuring and    
 
       Legal Affairs    

Notice Address
82 Devonshire Street E31C
Boston, Massachusetts 02109-3614
Phone: (617) 392-8129
Fax: 617-476-5174
Attention: Nate Van Duzer

13



--------------------------------------------------------------------------------



 



          FLAGG STREET CAPITAL LLC    
 
       
 
       
By:
       /s/ Andrew Moss
 
   
Name:
       Andrew Moss    
Title:
       COO/GC    

Notice Address
44 Brattle Street
Cambridge, Massachusetts 02138
Phone: (617) 876-6085
Fax: (617) 876-6081
Attention: Andrew Moss
With a copy in each case to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn: Ted S. Waksman
Phone: (212) 310-8362
Fax: (212) 310-8007

14



--------------------------------------------------------------------------------



 



SCHEDULE 1
SUPPORTING NOTEHOLDERS

              Principal Amount of Notes
Tontine Capital Partners, L.P.
  $ 65,822,000  
Southpoint Capital Advisors L.P.
  $ 24,800,000  
Fidelity Management & Research Co.
  $ 12,416,000  
Flagg Street Capital LLC
  $ 3,627,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN
THIS PLAN IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OF THE COMPANY OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN OF REORGANIZATION. SUCH OFFER
OR SOLICITATION WILL ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE SECURITIES
LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DISCLOSURE STATEMENT
THIS DISCLOSURE STATEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OF THE
COMPANY OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN OF REORGANIZATION.
SUCH OFFER OR SOLICITATION WILL ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TRANSFEREE ACKNOWLEDGMENT
[TO BE INSERTED INTO LETTERHEAD OF TRANSFEROR]
__________________ ___, 2006
______________________ (the “Transferee”)
Re: Transferee Acknowledgment
Ladies and Gentlemen:
This letter (this “Letter”) is in reference to paragraph 4 of that certain Plan
Support Agreement (the “PSA”) entered into as of February 13, 2006, among
Integrated Electrical Services, Inc., a Delaware corporation (the “Company”),
and the Supporting Noteholders. All capitalized terms used but not defined
herein have the meanings given to them in the PSA.
Paragraph 4 of the PSA provides, in relevant part, as follows:
As long as this Agreement has not been terminated pursuant to Section 5 hereof
and the confirmation and effective date of the Plan have not occurred, no
Supporting Noteholder shall, directly or indirectly, sell, assign, transfer,
hypothecate, grant any option or right to acquire, or otherwise dispose of
(each, a “Transfer”) all or any portion of any Senior Subordinated Notes or
Claims or any right or interest therein (voting or otherwise), unless the
purchaser, assignee, or transferee (the “Transferee”) agrees in writing in the
form attached hereto as Exhibit C (such writing a “Transferee Acknowledgement”)
at the time of such Transfer to be bound by all of the terms of this Agreement
in its entirety, without revisions, as a Party hereto, including without
limitation Section 2 hereof. Upon execution of the Transferee Acknowledgement,
the Transferee shall be deemed a Supporting Noteholder. Any Transfer not
effected in accordance with the foregoing shall be deemed void ab initio. In the
event of a Transfer, the transferor shall, within three (3) business days after
such Transfer, provide notice of such Transfer to the Company, together with a
copy of the Transferee Acknowledgement.
     As of                                                               , 2006,
we, the undersigned have agreed to transfer the following principal amount of
Senior Subordinated Notes to the countersigning party, as Transferee:

                  PRINCIPAL         AMOUNT ISSUANCE   MATURITY   TRANSFERRED
9-3/8% Senior Subordinated Notes
  February 1, 2009    
 
       

 



--------------------------------------------------------------------------------



 



By your countersignature in the space provided below, you, as Transferee,
represent and warrant that you have received the PSA (attached as Exhibit A) and
the Plan (attached hereto as Exhibit B).
Please indicate your agreement to be bound by (a) the PSA as a Supporting
Noteholder and (b) the terms and conditions of this Letter, in each case in
their entirety without revisions (including with respect to any and all claims
or interests you already may hold against or in the Company prior to the
Transfer of the interests described above), by countersigning below and
returning a copy of this Letter to the Transferor. This Letter may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which shall constitute one and the same Letter. Delivery of an executed
signature page of this Letter by facsimile shall be effective as delivery of a
manually executed signature page of this Letter. Upon receipt of your
countersignature to this Letter, which is a precondition to any Transfer of the
interests described above, this Letter shall be provided to the Company pursuant
to paragraph 4 of the PSA.
Very truly yours,
[INSERT NAME OF TRANSFEROR]
ACCEPTED AND AGREED
[INSERT NAME OF TRANSFEREE]

 